Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 6, 7, 15, 18, 27, 31, 32, 34, 38, 45, 46, 55-57, 77, 82 and 85 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6, 7, 15, 18, 27, 31, 32, 34, 
38, 45, 46, 55, 56, and 77, drawn to a compound 
of Formula I, 
    PNG
    media_image1.png
    346
    740
    media_image1.png
    Greyscale
.

Group II, claim 57, drawn to a method of treating a patient by administering a compound of Formula I.

Group III, claim 82, drawn to a compound of 

    PNG
    media_image2.png
    180
    399
    media_image2.png
    Greyscale
.

Group IV, claim 85, drawn to a method of making a 
compound of Formula I.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a)	the 1st compound listed in instant claim 55; or 
b)	the 3rd compound listed in instant claim 55; or
c)	the 15th compound listed in instant claim 55; or etc.




The identification of a single disclosed elected species (e.g., Compound number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {e.g., a compound of Formula ? wherein R1 is ?; R2a is ?; R3b is ?; Y is ?; Ar is ?; W is ?; L is ?; L1 is ?; X is ?; B is ?; A1 is ?; A2 is ?; Z is ?; etc.}.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-3, 6, 7, 15, 18, 27, 31, 32, 34, 38, 45, 46, 56, 57, 77, 82 and 85.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a nitrogen containing tricyclic ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the starting material in Example 3 (column 10) in US Patent 5,302,590.  The starting material in Example 3 (column 10) in US Patent 5,302,590,

    PNG
    media_image3.png
    93
    458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    430
    media_image4.png
    Greyscale
,

    PNG
    media_image2.png
    180
    399
    media_image2.png
    Greyscale
 , when R1=C1-alkyl (i.e., methyl); R2a=H; R2b=H; 
    PNG
    media_image5.png
    25
    47
    media_image5.png
    Greyscale
 is a double bond; R3a=a substituted C6-aryl (i.e., 2-chlorophenyl); R3b=absent; Y=-N=; R4=H; 
    PNG
    media_image6.png
    53
    51
    media_image6.png
    Greyscale
=fused thienyl; L1=alkylenyl; W=phenylenyl; R20=-CO2R21; and R21=H.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 16, 2021
Book XXVI, page 219